                   Case 1:19-cr-00342-LGS Document 33 Filed 06/29/20 Page 1 of 1
                                                   U.S. Department of Justice
          [Type text]
                                                              United States Attorney
                                                              Southern District of New York

                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                              June 26, 2020



          BY ECF
          The Honorable Lorna G. Schofield
          United States District Judge
          Thurgood Marshall United States Courthouse
          40 Foley Square
          New York, NY 10007

             Re:     United States v. Joseph Bagaglia, 19 Cr. 342 (LGS)

          Dear Judge Schofield:

              The Government respectfully submits this letter, with consent from defense counsel, requesting
          an adjournment of the status conference currently scheduled in this case for Tuesday, June 30,
          2020, at 11 a.m. The Government and the defendant are currently engaged in discussions regarding
          a pretrial disposition in this case, and those discussions have been delayed by the ongoing
          pandemic and will not be resolved by the next scheduled status conference date. Accordingly, the
          Government requests that the status conference be adjourned an additional 60 days to allow the
          parties to continue their discussions. Furthermore, the Government, for the same reasons, moves,
          with consent from defense counsel, to exclude time under the Speedy Trial Act until the next
          scheduled status conference.



                                                       Respectfully submitted,
Application Granted. The status conference
currently scheduled for June 30, 2020 is
                                                       AUDREY STRAUSS
adjourned to September 3 2020 at 11:15 a.m.
                                                       Acting United States Attorney
For the reasons stated above, the Court finds that
the ends of justice served by excluding the time
between today and September 3, 2020 outweigh
the best interests of the public and the Defendant by: _____________________________
in a speedy trial as provided in 18 U.S.C. 3161(h)     Sarah L. Kushner
(7)(A). It is hereby ORDERED that the time             Assistant United States Attorney
between today and September 3, 2020 is                 (212) 637-2676
excluded. The Clerk of the Court is directed to
terminate the letter motion at docket number 32.

Dated: June 26, 2020
New York, New York
